DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 15-20 are pending in the application, claims 15-20 are withdrawn from consideration due to Applicant’s election.  Claims 11-14 have been canceled.
Amendments to claims 1 and 5, filed on 12/29/2020, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §112, 2nd paragraph rejection of claims 1-10 made of record in the office action mailed 9/29/2020, page 3, paragraph 8 has been withdrawn due to Applicant’s amendment in the response filed 12/29/2020.
The 35 U.S.C. §112, 4th paragraph rejection of claim 5 made of record in the office action mailed 9/29/2020, page 4, paragraph 11 has been withdrawn due to Applicant’s amendment in the response filed 12/29/2020.
The 35 U.S.C. §103 rejection of claims 1-10 over Yao et al. (US Patent Application No. 2003/0129379) in view of Sugawara (US Patent Application No. 2016/0185932), Yamato (US Patent Application No. 2013/0020117) and Yakuwa et al. (US Patent Application No. 2014/0127494), made of record in the office action mailed 9/29/2020, page 5, paragraph 14 has been withdrawn due to Applicant’s amendment in the response filed 12/29/2020.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US Patent Application No. 2003/0129379) in view of Sugawara (US Patent Application No. 2016/0185932), Yamato (US Patent Application No. 2013/0020117) and Miyamoto et al. (US Patent Application No. 2016/0024256).
Regarding claim 1, Yao et al. teach a polyimide laminated film (page 1, paragraph [0011], page 6, paragraph [0094]) comprising a porous polyimide layer (page 6, paragraph [0094]) that has a porosity of 30-80% which reads on Applicant’s claimed range of 30% to 90% (page 6, paragraph [0103]); and a non-porous polyimide layer that has a porosity of 0% which reads on Applicant’s claimed range of 5% or less (page 6, paragraph [0094]).
Yao et al. fail to teach wherein the pores have a spherical shape.  However, Sugawara et al. teach a polyimide film (page 1, paragraph [0001]) comprising a porous polyimide (page 1, paragraph [0001]) that has pores having a spherical shape (page 2, paragraph [0037], page 7, paragraph [0093], Figs. 4-6).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the pores of Yao et al. to that of Sugawara et al. in order to produce a polyimide resin film having a high aperture ratio and thus not hinder movement of lithium ions, leading to high internal resistance of a battery (Sugawara et al., page 1, paragraphs [0009], [0010]).
Yao et al. fail to teach wherein the film comprises a resin other than a polyimide resin and wherein a content of the resin other than the polyimide resin is from 0.005% by weight to 1.0% by weight with respect to the porous polyimide layer.  However, Yamato teaches a porous polyimide layer (page 2, paragraph [0029]) containing a resin other than a polyimide resin (page 7, paragraph [0113]).
Yamato does not disclose wherein a content of the resin other than the polyimide resin is from 0.005% by weight to 1.0% by weight with respect to the porous polyimide layer.  However, Yamato does teach wherein the amount of resin other than the polyimide is in a small amount as far as properties of the imide resin is not damaged (page 7, paragraph [0113]).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of resin other than the polyimide such that properties of the imide resin are not damaged (page 7, paragraph [0113]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the other resin of Yamato into the porous polyimide layer of Yao et al. in order to make it possible that the layered body avoids interlayer peeling, swelling, dissolution, denaturation, and other 
Yao et al. fail to teach wherein the film comprises an organic compound and wherein the organic compound is at least one selected from the group consisting of 2-dimethyl aminoethanol, 2-diethyl aminoethanol, 2-dimethyl aminopropanol, N-methyl morpholine, N-ethyl morpholine, 1,2-dimethyl imidazole, N-methyl piperidine, and N-ethyl piperidine.  However, Miyamoto et al. teach a polyimide film comprising a porous polyimide layer (page 10, paragraph [0214]) comprising an organic compound selected from the group consisting of 2-dimethyl aminoethanol, 2-diethyl aminoethanol, 2-dimethyl aminopropanol (page 7, paragraph [0134]) and 1,2-dimethyl imidazole (page 7, paragraph [0132]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the organic compound of Miyamoto et al. into the porous polyimide layer of Yao et al. in order to form a pseudo-crosslinked structure, increase the viscosity of the composition and improve the film forming properties (Miyamoto et al., page 7, paragraph [0128]).
Regarding claim 2, Yao et al. teach wherein the porous polyimide layer has a thickness of 5 to 100 µm (page 6, paragraph [0103]) and the non-porous polyimide layer has a thickness of 0.2-5 µm (page 3, paragraph [0046], page 6, paragraph [0094]) which reads on Applicant’s claimed wherein the polyimide laminated film satisfies the following Expressions (1) and (2): Tp > Tn and 10 µm ≤ Tp + Tn ≤ 100 µm.
Regarding claim 3, Yao et al. teach wherein the porous polyimide layer contacts the non-porous polyimide layer (page 6, paragraph [0094]).
Regarding claim 4, Yao et al. do not disclose wherein in a cross-section in a direction orthogonal to an interface between the non-porous polyimide layer and the porous polyimide layer, a maximum cross-section height Zt obtained from a sum of a maximum value of a mountain height Zp of a contour curve of the interface and a maximum value of a valley depth Zv is 0.5 µm or less.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in maximum cross-section height involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the maximum cross-section height of Yao et al. in order to provide a laminate with heat resistance, low dielectric constant and dielectric loss and excellent insulating properties (Yao et al., page 1, paragraph [0011]).
Regarding claim 5, Yao et al. teach wherein the porosity of the porous polyimide layer is 30-80% which reads on Applicant’s claimed range of 50% to 90% (page 6, paragraph [0103]).
Regarding claim 6, Yao et al. teach wherein Tp is from 5-100 µm (page 6, paragraph [0103]).
Regarding claim 7, Yao et al. teach wherein Tp is from 5-100 µm which reads on Applicant’s claimed range of 5 µm to 70 µm (page 6, paragraph [0103]).
Regarding claim 8, Yao et al. teach wherein Tn is from 0.2-5 µm which reads on Applicant’s claimed range of from 1 µm to 100 µm (page 3, paragraph [0046], page 6, paragraph [0094]).
Regarding claim 9, Yao et al. teach wherein Tn is from 0.2-5 µm which reads on Applicant’s claimed range of from 1 µm to 50 µm (page 3, paragraph [0046], page 6, paragraph [0094]).
Regarding claim 10, Yao et al. teach wherein the porous polyimide layer has a thickness of 5 to 100 µm (page 6, paragraph [0103]) and the non-porous polyimide layer has a thickness of 0.2-5 µm (page 3, paragraph [0046], page 6, paragraph [0094]) which reads on Applicant’s claimed wherein a ratio of Tp to Tn (Tp/Tn) is more than 1/1 and is 100/1 or less.


Response to Arguments
Applicant's arguments filed 12/29/2020 with respect to claims 1-10 of record have been carefully considered but are moot due to the new grounds of rejection.
Applicant argues that the criticality of the claimed content of a resin other than a polyimide resin of from 0.005% by weight to 1.0% by weight with respect to the porous polyimide layer is not taught or suggested by the cited references.  The Examiner respectfully disagrees.  The claimed content of resin other than a polyimide resin is suggested by Yamamoto.  Yamato teaches wherein the amount of resin other than the polyimide is in a small amount as far as properties of the imide resin is not damaged (page 7, paragraph [0113]).  This suggests the claimed content of resin other than a polyimide resin.  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been 
Applicant argues that there is no requirement that an unexpected result be recited in the claims, as long as the effect has antecedent basis in the specification and Applicant’s arguments have been made based on the experimental data and discussions provided in the specification, and thus such should be considered when determining unexpected result.  It is the Examiner’s position that the unexpected results have been fully considered.  The experimental data and discussions provided in the specification do not show that the prior art would not obtain such results.
Applicant argues that the experimental data provided in the specification has properly established the criticality of the claimed range, and the technical significance relating thereto as compared to the closest prior art Yao.  It is the Examiner’s position that the experimental data does not establish criticality of the claimed range.  The claimed range is from 0.005% by weight to 1.0% by weight.  Comparative Example 1 has a content of the resin other than the polyimide resin of 0% by weight.  However, the claimed range is from 0.005% by weight to 1.0% by weight.  The comparative experimental data does not include data above the upper limit of 1.0% weight.  Further, Examples 1-9 include 0.40, 0.39, 0.43, 0.40, 0.38, 0.35, 0.29, 0.30, 0.41, 0.39, 0.38, 0.45 and 0.33% by weight of the resin other than polyimide resin, respectively.  The Examples do not establish criticality for a range of 0.005% by weight to 1.0% by weight.  Data has only been provided in the examples for a range of 0.29 to 0.45% by weight.  There are no examples of 0.005-0.28% by weight and 0.46-1.0% by weight.  



Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/22/2021